                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION


RICARDO TORRES,                              )
                                             )
               Plaintiff,                    )
                                             )
v.                                           )             Case No. 1:16-cv-01319-STA
                                             )
PRECISION INDUSTRIES, INC.,                  )
                                             )
               Defendant.                    )


                                    ORDER ON REMAND


       This matter comes before this Court on remand from the Sixth Circuit Court of Appeals.

After a two-day bench trial on the matter, the Court granted Defendant’s oral motion for judgment

on partial findings (“Torres I”) and entered judgment in favor of Defendant on July 19, 2018.

(ECF Nos. 72, 73.) This Court held that federal law and policy embodied in the Immigration

Reform and Control Act of 1986 (“IRCA”) and articulated by the Supreme Court of the United

States in Hoffman Plastic Compounds, Inc. v. NLRB, 535 U.S. 137 (2002), precluded the relief

sought by the Plaintiff under Tennessee Workers’ Compensation Laws and Tennessee case law

for a retaliatory discharge claim. (ECF No. 72 at p. 6.)

       Plaintiff then filed a Notice of Appeal with the Court on August 13, 2018. (ECF No. 74.)

The Sixth Circuit entertained briefing from the parties on the issue of preemption and issued an

Order on September 6, 2019, vacating the Court’s Judgment in Torres I. (ECF No. 80.) The Sixth

Circuit held that the Court erred in holding that federal law preempted state law before first

deciding whether Defendant had violated Tennessee law and remanded the matter. (Id. at p. 5.)
         On remand, the district court should decide whether Precision violated Tennessee law. If
         the answer is no, then neither the district court nor our court will need to address the
         question presented by this appeal. If the answer is yes, however, then the district court will
         also have to determine the appropriate remedy. The court should decide what remedies are
         available under Tennessee law before resolving whether federal law preempts any of those
         remedies.

(Id. at 5–6.)

         This Court requested that the parties file notice of whether they believed any additional

briefing or argument would be required in light of the Sixth Circuit’s ruling. (ECF No. 82.) The

parties filed a Joint Statement alerting the Court that they would rely upon their Appellate Briefs

regarding the issue of preemption and that otherwise no further briefing or argument would be

necessary. (ECF No. 83.) Thus, as directed, the Court will consider the record and transcripts

from the bench trial (ECF Nos. 65, 66) and the Parties’ Proposed Findings of Fact and Conclusions

of Law (ECF Nos. 67, 68) to determine whether Defendant retaliated against Plaintiff for claiming

benefits under the Tennessee Workers’ Compensation statute in violation of Tennessee law, the

available remedies, and whether those remedies are precluded by federal law.

                         PARTIAL FINDINGS OF FACT IN TORRES I

    1.      Plaintiff was born in Mexico and arrived in the United States illegally in 1997.

    2.      Plaintiff currently resides in Charlotte, North Carolina, and has lived there since

            December 2012.

    3.      Defendant manufactures high-performance torque converters for automatic

            transmissions. Defendant is located in Whiteville, Tennessee, and is incorporated

            under the laws of Nevada.

    4.      Defendant has been in business since July 1994 and employs around 18 to 20

            employees.




                                                   2
5.    Plaintiff began employment with Defendant on or about January 5, 2011, and was

      employed by Defendant until September 7, 2012.

6.    During his employment with Defendant, Plaintiff was not legally authorized to work in

      the United States.

7.    At the beginning of his employment, Plaintiff provided Defendant with a Social

      Security Number that, unbeknownst to Defendant, Plaintiff had not received from a

      United States government agency but had instead purchased on the streets of North

      Carolina for $120.

8.    Defendant recorded the Social Security Number provided by Plaintiff in its payroll

      system and included the number in its tax filings but never received any feedback from

      a government agency suggesting that there was a problem with the number.

9.    During Plaintiff’s employment, Terry Hedrick, who was and remains Defendant’s

      President and owner, was unaware that Plaintiff was not legally authorized to work in

      the United States.

10.   Indeed, Mr. Hedrick was unaware that any of his employees were not authorized to

      work in the United States prior to Plaintiff’s termination.

11.   Plaintiff claims that he told Defendant’s Production Manager, Craig Momberger, that

      Plaintiff was not legally authorized to work in the United States during his interview

      with Mr. Momberger in December 2010.

12.   Mr. Momberger, however, claims that he did not discuss Plaintiff’s immigration status

      during Plaintiff’s interview but was told by Jesus Ruiz, then a friend of Plaintiff and an

      employee of Defendant, that Plaintiff was “legal.”




                                            3
13.   Mr. Momberger did not fill out any form regarding Plaintiff’s immigration status,

      including an I-9 form.

14.   Mr. Momberger is not aware if any employee of Defendant filled out such a form.

15.   In the early part of 2012, Mr. Hedrick received a letter in the mail advising him of a

      new law in Tennessee that would require Tennessee employers to review and check the

      documentation of every employee to make sure that he or she was legally authorized

      to work in the United States beginning in 2013.

16.   This was the first time that Mr. Hedrick had knowledge of these specific legal

      requirements involving an employee’s authorization to work in the United States.

17.   Mr. Hedrick conducted a meeting in or about March 2012 to advise all employees of

      this new law.

18.   Mr. Hedrick told employees that, beginning in November 2012, Defendant would

      require every employee to show their documentation.

19.   Plaintiff attended the meeting conducted by Mr. Hedrick about the new law.

20.   On September 8, 2012, Defendant terminated Plaintiff.

21.   Plaintiff testified that he was injured while working for Defendant and was seeking

      workers’ compensation benefits from Defendant when he was terminated.

22.   In April 2013, four other employees of Defendant were terminated when they did not

      return to work with completed I-9 forms.




                                          4
                       ADDITIONAL FINDINGS OF FACT

                                   Retaliation Claim

23.   Mr. Momberger was the Production Manager, and Cheri Norwood was the Office

      Administrator/Safety Manager responsible for tasks such as handling workers’

      compensation claims.

24.   Ms. Norwood was given no training on Tennessee workers’ compensation law prior to

      assuming responsibility for those claims.

25.   Plaintiff started as a parts maker, later became a welder, and then became a converter

      builder.

26.   Adriana Chavira trained Plaintiff.

27.   On May 17, 2012, Plaintiff injured his back at work by attempting to hold on to a part.

28.   When an employee is injured at work, Precision’s policy is for Ms. Norwood to file a

      claim and provide the employee with a list of approved doctors.

29.   On May 17, 2012, Plaintiff attempted to report his injury to Ms. Norwood but was

      unsuccessful, as she was on the phone.

30.   On May 18, 2012, when Plaintiff reported his injury to Ms. Norwood, she asked him

      about his pain, and she filled out the proper paperwork.

31.   Ms. Norwood scheduled Plaintiff an appointment at Whiteville Clinic for that day, and

      Plaintiff received a work excuse for the remainder of the week.

32.   The Employee Manual in effect at the time of Plaintiff’s injury, dated June 29, 2012,

      states in part, “Employees returning to work after being absent due to a work-related

      injury must report to the Human Resource Manager prior to beginning work and must

      bring a doctor’s clearance for returning to work.”



                                           5
33.   On May 29, 2012, Plaintiff returned to work without a release from his doctor.

34.   Mr. Momberger and Ms. Norwood requested the release but never received it, but

      Plaintiff continued to work.

35.   Plaintiff testified that, although he had returned to work, his back injury had not healed,

      and the pain worsened.

36.   Plaintiff claims that he reported the pain to Ms. Norwood several times and requested

      another doctor’s appointment.

37.   Plaintiff never returned to the Whiteville Clinic.

38.   Plaintiff scheduled his own appointment to go to a doctor in Memphis for his back in

      June or July of 2012. He attended on August 7, 2012, and received a bill.

39.   The doctor in Memphis referred Plaintiff to a specialist for an MRI.

40.   On August 24, 2012, Plaintiff recorded his conversation with Ms. Norwood regarding

      the medical bills generated by his doctor’s appointment in Memphis and the results of

      his MRI. Ms. Norwood stated, “You didn’t tell me you were hurt again,” “You didn’t

      notify me or Craig, so we have no way to verify that it actually happened here. I can’t

      turn this into workers’ comp,” and “There won’t be a workers’ comp claim on this.”

      Ms. Norwood indicated that the claim was closed without verification from the

      workers’ compensation insurance company.

41.   On September 6, 2012, Plaintiff met and retained Attorney John Fields to pursue a

      workers’ compensation claim.

42.   On September 7, 2012, at 10:00 a.m., Ms. Norwood received a call from Plaintiff’s

      attorney requesting information regarding Plaintiff’s workers’ compensation claim.




                                            6
43.   Ms. Norwood told Plaintiff’s attorney that Plaintiff’s May 2012 workers’ compensation

      claim was closed.

44.   Ms. Norwood went to Mr. Momberger, and they decided to speak to Plaintiff about the

      call.   The “heated” exchange occurred at approximately 10:30 a.m.                 Plaintiff

      surreptitiously recorded the conversation. Ms. Norwood repeatedly stated that Torres

      did not tell her that he was hurt again and threatened to “knock the hell out of” Plaintiff.

      Mr. Momberger said,

          Now that you got a fucking lawyer involved. Good luck on that son of a bitch . . .
          I don’t even get why the fucking lawyer’s involved. Why? You trying to do
          something? . . . You think that we have to pay for that . . . I’m going to show you a
          lot of goddamn loyalty if that’s the way you fucking do things . . . When Terry finds
          out about this shit, you’re in a world of hurt.”

45.   After the conversation, Ms. Norwood called Ms. Vicki Hedrick, and Mr. Momberger

      called Mr. Terry Hedrick. Mr. Momberger told Mr. Hedrick that Plaintiff’s “actions

      had strong implications against the company” and recommended his termination.

46.   On September 7, 2012, after the phone call from Mr. Momberger, Mr. Hedrick fired

      Plaintiff. Mr. Hedrick did not know at that point that Plaintiff had retained an attorney.

      Mr. Momberger told Plaintiff to “get the fuck out of here . . . You know very well why.

      Get your shit together and get out.”

47.   Plaintiff’s separation notice stated that the reason for separation was “Lack of Work.”

      Mr. Hedrick agreed that this was not an accurate reason.

48.   On September 10, 2012, Mr. Hedrick wrote a letter to Defendant’s workers’

      compensation carrier to inform them that Plaintiff’s claim was “bogus.” Regarding the

      events of August 24, 2012, and September 7, 2012, he wrote,

          On August 24, 2012, while I was out of town, [Plaintiff] proceeded to tell my
          human resources manager that he had doctor bills to pay and he wanted money. He

                                             7
         was told that the company had insurance and that would be his only avenue to
         reimbursement if there was to be any because there was not an open claim. . . . On
         September 7, 2012, again while I was out of town he went to the human resource
         manager demanding money only this time his whole objective was to cause a
         chaotic scene by upsetting both the human resource manager and his immediate
         supervisor who were trying to calm him down. I was contacted by his immediate
         manager and apprised of what was going on with his demands. At that time to
         deflate the situation and stop the disruption to my business I instructed his
         immediate supervisor to terminate his employment immediately.
         …
         I find his actions illogical and childish because he knew we had workers comp
         insurance . . . According to my employees because he is an illegal alien and knew
         his last day of employment with my company would be November 15, 2012 if he
         did not have his immigration paperwork in order. I think he [sic] if he could get a
         workers comp claim going then I would not be able to terminate his employment.

49.   Mr. Hedrick testified that the “majority” of the letter is true, except that he exaggerated

      by stating that Defendant has a human resources manager—Ms. Norwood was never a

      human resources manager.

50.   Mr. Hedrick admitted that he continued to employ Luis Chavira, Jesus Ruiz, Julio

      Rodriguez, and Jose Carrizales until April 30, 2013, despite their inability to fill out

      the I-9 form required by law.

51.   On April 8, 2013, in response to Interrogatory Number 5 from the initial state court

      action, Defendant stated the following as reasons for Mr. Torres’ termination:

         Terry Hedrick (“Hedrick”) perceived Torres as a disruptive negative force and he
         simply had had enough. Torres had wrecked the marriage between two of
         Defendant’s employees, Jesus Ruiz and Adriana Chavira . . . Torres was not a
         productive worker and for that reason was not given a raise . . . On September 7,
         2012, Hedrick was out of town, and contacted by telephone by Craig Momberger
         and told that Torres had upset Cheri Norwood by demanding we pay his medical
         bills for which the Company was not responsible, and then threatening to sue with
         an attorney. This was perceived by Hedrick as an attempt by Torres at extortion . .
         . Before September 7, 2012, Hedrick was already considering terminating Torres
         because of his worsening performance and attitude. Torres had also been caught
         stealing from Precision in the past. When Hedrick heard on September 7th that
         Torres was causing further disruption Hedrick made the decision to terminate him.
         It was like the last straw.



                                            8
52.   On August 15, 2017, in response to Interrogatory Number 3 for this federal action,

      Defendant stated identical reasons.

53.   Mr. Hedrick affirmed that those were the reasons he terminated Plaintiff.

54.   On May 14, 2011, Plaintiff received an “Employee Performance Evaluation” from Mr.

      Momberger, in which Mr. Momberger recorded Plaintiff’s performance as “above

      average” in each of twelve factors.

55.   The Evaluation included the following factors: availability, adherence to policy,

      behavior pattern, creativity, dependability, independence, initiative, interpersonal

      relationships, knowledge of job, productivity, and quality.

56.   Mr. Momberger had a procedure whereby he would issue written warnings for

      performance issues, and those disciplinary reports would be placed in the employee’s

      personnel file.

57.   Plaintiff’s file contained no written warnings.

58.   Even if Plaintiff had been involved in the theft of aluminum stators from Defendant, it

      occurred in 2011 while he was living with Adriana Chavira and Jesus Ruiz. No

      discipline resulted.

59.   Even if Plaintiff was responsible for breaking-up Ms. Chavira and Mr. Ruiz, that also

      occurred in early 2011. No discipline resulted.

60.   No documentation supports the reasons listed for Plaintiff’s termination.

                                         Damages

61.   Defendant paid Plaintiff $12 per hour, and Plaintiff worked 40 hours per week for

      Defendant before he was terminated.




                                            9
62.   Plaintiff testified that he would have earned $89,440 between his termination and his

      employment at Delane Construction in July 2016.

63.   Plaintiff and Defendant stipulate that between December 6, 2012, and July 2016, Mr.

      Torres’ gross earnings were $43,731.58.

64.   Plaintiff did not see a therapist after his termination but did receive counseling from

      the priest at Santa Maria Church.

65.   Plaintiff felt stressed, depressed, and frustrated after his termination due to the nature

      of his termination and his interactions with Ms. Norwood and Mr. Momberger.

66.   Plaintiff did not apply to any manufacturing facilities between his termination on

      September 7, 2012, until he applied to a furniture factory in Southaven, Mississippi, at

      some point in early December.

67.   Plaintiff moved back to North Carolina in late December of 2012.

68.   Plaintiff received work authorization in February of 2013.

69.   Plaintiff did part-time janitorial work and held a temporary restaurant job from

      February to May of 2013, earning between $700 and $1,200.

70.   Plaintiff worked for Ambassador Personnel and was placed at Edsco Co., earning

      $9,128.82 between May and October of 2013.

71.   Plaintiff lost that placement when a coworker attacked him with a knife.

72.   Ambassador Personnel did not relocate Plaintiff.

73.   Plaintiff gained employment with Naman Lakepoint, LLC, a Hilton Garden Inn, “for a

      couple of months” and earned $726.20 in 2013.

74.   Plaintiff gained employment with Carolina Auto Machine in 2014, then quit.




                                           10
   75.      Plaintiff was unemployed for a period of four to five months in 2014 wherein he did

            “little cash jobs” but did not seek any manufacturing jobs.

   76.      In July of 2016, Plaintiff gained employment with Delane Construction.

                            RETALIATORY DISCHARGE CLAIM

         For the reasons discussed below, this Court finds that Defendant Precision Industries fired

Plaintiff Torres in retaliation for filing a workers’ compensation claim in violation of Tennessee

law.

         In Tennessee, “an employee or an employer may terminate an employment-at-will

relationship at any time, with or without good cause.” Conatser v. Clarksville Coca-Cola Bottling

Co., 920 S.W.2d 646, 648 (Tenn. 1995) (citing Forrester v. Stockstill, 869 S.W.2d 328, 330 (Tenn.

1994); Chism v. Mid-South Milling Co., 762 S.W.2d 552, 555 (Tenn. 1988)). In Clanton v. Cain-

Sloan Co., 677 S.W.2d 441 (Tenn. 1984), however, the Court carved out an exception to this rule

and held that an action in tort for retaliatory discharge is available to a person whose employment

has been terminated for asserting a claim for workers’ compensation benefits.

         The analytical framework for a retaliatory discharge case, in general, was established by

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–05 (1973). Pursuant to this framework,

the plaintiff employee must first prove his or her prima facie case of retaliation, thereby creating

“a rebuttable presumption that the employer unlawfully . . . retaliated against him or her.”

Williams v. City of Burns, 465 S.W.3d 96, 112 (Tenn. 2015) (quoting Gossett v. Tractor Supply

Co., Inc., 320 S.W.3d 777, 780 (Tenn. 2010)). The employer then assumes the burden of

production to demonstrate a legitimate, nonretaliatory reason for the termination. Id. If the

employer satisfies that burden, the employee then has the chance to prove by a preponderance of

the evidence that the reasons offered by the employer were a mere pretext. Id.



                                                 11
A. Prima Facie Case

       Under Tennessee law, a plaintiff must establish the following elements to establish a prima

facie claim for retaliatory discharge: “(1) The plaintiff was an employee of the defendant at the

time of the injury; (2) the plaintiff made a claim against the defendant for workers’ compensation

benefits; (3) the defendant terminated the plaintiff’s employment; and (4) the claim for workers’

compensation benefits was a substantial factor in the employer’s motivation to terminate the

employee’s employment.” Conatser, 920 S.W.2d at 648 (citing Anderson v. Standard Register

Co., 857 S.W.2d 555, 558 (Tenn. 1993)). The first three elements are not in dispute.

       What remains to be determined is whether Plaintiff’s claim for workers’ compensation

benefits was a substantial factor in Defendant’s motivation to terminate Plaintiff’s employment.

An employee “must show either direct or circumstantial evidence of a causal connection” between

his workers’ compensation claim and Defendant’s terminating him. Canady v. Gillette Co., 547

F. App’x 670, 679 (6th Cir. 2013) (citing Thomason v. Better-Bilt Aluminum Prods., Inc., 831

S.W.2d 291, 293 (Tenn. Ct. App. 1992); see also Newcomb v. Kohler Co., 222 S.W.3d 368, 391

(Tenn. Ct. App. 2006) (quoting Reed v. Alamo Rent-A-Car, Inc., 4 S.W.3d 677, 685 (Tenn. Ct.

App. 1999)) (“Thus, a plaintiff may prove causation ‘by presenting direct evidence of the necessary

causal link or by introducing compelling circumstantial evidence of such a link.’”). Circumstantial

evidence to consider includes but is not limited to the following:

       (1) temporal proximity of the adverse action to the complaint; 1 (2) a pattern of workplace
       antagonism following a complaint; (3) an employer’s failure to adhere to established


1
  The weight courts should give the temporal proximity of the workers’ compensation claim to the
discharge of the employee has been subject to much debate. See generally Thayer v. Tyson Foods,
Inc., No. 07-1214B, 2009 WL 10699768, at *3–*5 (W.D. Tenn Jan. 23, 2009) (outlining the
progression of the law on this point). The Tennessee Supreme Court held in Conaster v.
Clarksville Coca-Cola Bottling Company that temporal proximity, without more, “does not make
a prima facie case.” 920 S.W.2d at 648. However, in Allen v. McPhee, a matter brought under
the Tennessee Human Rights Act, the Tennessee Supreme Court held that “close temporal
                                                12
       company policy in dealing with the employee; (4) discriminatory treatment when compared
       to similarly situated employees; (5) evidence of a good work history and high or solid
       performance evaluations of the employee; (6) sudden and marked changes in an
       employee’s performance evaluations after the exercise of the employee’s protected rights;
       and (7) evidence tending to show that the [employer’s] stated reason for discharge was
       false.

Sykes v. Chattanooga Housing Auth., 343 S.W.3d 18, 29–30 (Tenn. 2011); see also Canady, 547

F. App’x at 679–80.

       Defendant learned of Plaintiff’s decision to retain counsel and terminated Plaintiff within

the hour. The timeline of the events of September 7, 2012, is essentially undisputed. The phone

call from Torres’ attorney to Precision catalyzed an uninterrupted chain of events that quickly

resulted in Hedrick, through Momberger, firing Torres. Norwood testified that she received a call

at approximately 10:00 a.m. from the attorney asking for information relevant to Torres’ workers’

compensation case. (Norwood, Tr. II 59–60, Ex. 13.) Still at a time before lunch, she spoke with

Momberger about the phone call and then approached Torres on the factory floor. (Norwood, Tr.

II, 62.) Torres recorded the heated exchange with Norwood and Momberger, which lasted less




proximity of a complaint and a materially adverse action are sufficient to establish a prima facie
case of causation.” 240 S.W.3d 803, 823 (Tenn. 2007), abrogated on other grounds by Gossett v.
Tractor Supply Co., Inc., 320 S.W.3d 777, 785 (Tenn. 2010) (holding that the McDonnell Douglas
burden shifting analysis is inappropriate at the summary judgment stage). The United States Court
of Appeals for the Sixth Circuit declined to apply the Allen Court’s holding in the workers’
compensation context in Ellis v. Buzzi Unicem USA, 293 F. App’x 365, 375 (6th Cir. 2008),
reasoning that Conaster had already decided the issue and held that temporal proximity is a “mere[]
aid” in establishing a prima facie case for retaliatory discharge. See also Cooper v. Wyndham
Vacation Resorts, Inc., 570 F. Supp.2d 981, 985–86 (M.D. Tenn. 2008) (“While not alone
sufficient, ‘temporal proximity plus other circumstantial evidence of causation’ can present a
prima facie case for retaliation.”). Yet later that same year, the Tennessee Court of Appeals held
that “proof of close proximity in time between an employee’s exercise of a protected right under
the workers’ compensation statutes and a materially adverse employment action is sufficient to
establish a prima facie case of causation.” Kinsler v. Berkline, LLC, No. E2007-02602-COA-R3-
CV, 2008 WL 4735310, at *5 (Tenn. Ct. App. Oct. 27, 2008), aff’d on other grounds by Kinsler
v. Berkline, LLC, 320 S.W.3d 796 (Tenn. 2010). Out of an abundance of caution, this Court will
consider temporal proximity along with the other circumstantial evidence of retaliation.
                                                13
than eight minutes. (Torres, Tr. I, 65–67, Ex. 2.) Momberger then called Hedrick and received

authorization to fire Torres. (Hedrick, Tr. II, 111–12; Momberger, Tr. II, 13–14.) Torres testified

that approximately ten to twelve minutes after the exchange, Momberger returned and verbally

fired him. (Torres, Tr. I, 69.) That same day, Norwood prepared a separation notice, listing “lack

of work” as the reason for separation. (Norwood, Tr. II, 94, Ex. 3.) From notification of the

workers’ compensation lawsuit to Torres’ termination, likely no more than one hour elapsed.

       In addition to the temporal proximity, Defendant’s management demonstrated undeniable

antagonism toward Plaintiff. Norwood and Momberger berated Torres in front of his coworkers

on September 7, 2012. As is evident from the recording, Norwood and Momberger were very

angry that Torres had gotten an attorney and initiated legal proceedings. (See Ex. 2.) Norwood

repeatedly stated that Torres did not tell her that he was hurt again. (Id.) Momberger then said,

“Why’d you go to a lawyer? You think we have to pay for that?” and ends the conversation by

saying, “When Terry finds out about this shit, you’re in a world of hurt.” (Id.)

       The swift change in attitude following Plaintiff’s decision to hire a lawyer marked a

departure in Plaintiff’s otherwise stable work history with Defendant. Until September 7, 2012,

Torres had solely received positive work evaluations. (Confidential Employee Folder, Ex. 10.)

His only Employee Performance Evaluation from May 14, 2011, marked him in all factors—

availability, adherence to policy, behavior pattern, creativity, dependability, independence,

initiative, interpersonal relationships, knowledge of job, productivity, and quality—as “A,” which

translates to “Above Average,” and even as an “A+” in the behavior pattern factor. (Ex. 9.)

Although Hedrick and Momberger testified that Torres did not perform satisfactorily in many of

these categories throughout the remainder of his employment (see Momberger, Tr. I, 142–46;




                                                14
Momberger, Tr. II, 14–22, 25–37; Hedrick, Tr. II, 110–17), and despite Momberger’s practice of

issuing written warnings, Plaintiff’s personnel file contained no written warnings or notations.

        Combined with the temporal proximity, this Court finds that the antagonism demonstrated

by Norwood and Momberger and the blemish-free personnel file are sufficient to establish a prima

facie case of retaliation.

B. Legitimate, Nonretaliatory Reason for Discharge

        “Once the employee has made a prima facie case of retaliation, the burden devolves upon

the employer of proving a legitimate nonpretextual nonretaliatory reason for the discharge.”

Anderson, 857 S.W.2d at 559 (citing 2A A. Larson, The Law of Workmen’s Compensation, §

68.36(d) at 188 (1990)). Here, Hedrick testified that he “didn’t know anything about an attorney”

and fired Torres because he “just got tired of his crap.” (Hedrick, Tr. II, 117–18.) In Precision’s

response to Interrogatory Number 3, the reasons for termination are listed as

        Terry Hedrick (“Hedrick”) perceived Torres as a disruptive negative force and he simply
        had had enough. Torres had wrecked the marriage between two of Defendant’s employees,
        Jesus Ruiz and Adriana Chavira . . . Torres was not a productive worker and for that reason
        was not given a raise . . . On September 7, 2012, Hedrick was out of town, and contacted
        by telephone by Craig Momberger and told that Torres had upset Cheri Norwood by
        demanding we pay his medical bills for which the Company was not responsible, and then
        threatening to sue with an attorney. This was perceived by Hedrick as an attempt by Torres
        at extortion . . . Before September 7, 2012, Hedrick was already considering terminating
        Torres because of his worsening performance and attitude. Torres had also been caught
        stealing from Precision in the past. When Hedrick heard on September 7th that Torres was
        causing further disruption Hedrick made the decision to terminate him. It was like the last
        straw.

(Hedrick, Tr. II, 114–15, Ex. 19.) The Court finds that each of these reasons are legitimate,

nondiscriminatory reasons for the discharge.

C. Mere Pretext

        “Finally, if the employer offers a legitimate non-pretextual reason for the discharge, the

burden shifts back to the plaintiff to produce additional, compelling evidence of pretext.” Ellis v.

                                                15
Buzzi Unicem USA, 293 F. App’x 365, 368 (6th Cir. 2008) (citing Anderson, 857 S.W.2d at 559).

An employee may demonstrate pretext by showing “(1) that the proffered reasons had no basis in

fact, (2) that the proffered reasons did not actually motivate [the adverse employment action], or

(3) that they were insufficient to motivate [the adverse employment action].” Banks v. Argos Risk

Mgmt. Servs., LLC, 963 F. Supp. 2d 778, 788 (M.D. Tenn. 2013), amended in part, No. 3:12-

00596, 2013 WL 5592202 (M.D. Tenn. Oct. 10, 2013), and aff’d, 569 F. App’x 356 (6th Cir. 2014)

(quoting Hedrick v. W. Reserve Care Sys., 355 F.3d 444, 460 (6th Cir. 2004)); see also Sasser v.

Averitt Exp., Inc., 839 S.W.2d 422, 427 (Tenn. Ct. App. 1992) (“An employee may contradict an

employer’s assertion that the reasons for the discharge were non-pretextual either by persuading

the finder of fact that the discharge was substantially motivated by the desire to retaliate or by

showing that the employer’s proffered explanation is unworthy of credence.”)

       “An employer’s changing rationale for making an adverse employment decision can be
       evidence of pretext,” Thurman v. Yellow Freight Sys., Inc., 90 F.3d 1160, 1167 (6th Cir.
       1996), because “[s]hifting justifications over time calls the credibility of those justifications
       into question.” Cicero v. Borg-Warner Auto., Inc., 280 F.3d 579, 592 (6th Cir. 2002).
       However, “‘[t]he extent to which such shifting justifications are probative of pretext
       depends upon the circumstances of a given case’ and the magnitude of the
       inconsistency.” Aldridge v. City of Memphis, 404 F. App’x 29, 38–39 (6th Cir. 2010)
       (quoting Eades v. Brookdale Senior Living, Inc., 401 F. App’x 8, 13 (6th Cir. 2010)).
       Further, “[b]oth [the Sixth] Circuit and others have recognized that providing additional
       non-discriminatory reasons that do not conflict with the one stated at time of discharge
       does not constitute shifting justifications.” MacDonald-Bass v. J.E. Johnson Contracting,
       Inc., 493 F. App’x 718, 727 (6th Cir. 2012) (emphasis in original, collecting cases).

Banks, 963 F. Supp. 2d at 789.

       On September 7, 2012, when Torres’ Separation Notice was prepared, the reason cited for

separation was “Lack of Work.” (Norwood, Tr. II, 94, Ex. 3.) However, throughout the

development of this matter, the reasons given for Torres’ termination have included: general

disruption and negativity, breaking up the marriage of two coworkers, arguing and fighting with

coworkers, starting rumors, stealing stators, being arrested for theft in Missouri, lack of

                                                  16
productivity, and perceived extortion. (Hedrick, Tr. II, 114–29, Ex. 19.) This laundry list is not

substantiated by negative marks in Torres’ personnel file, nor did any alleged reason result in

adverse employment action. Hedrick even stated in his September 10 letter to the workers’

compensation insurance company, “I think he [sic] if he could get a workers comp claim going

then I would not be able to terminate his employment.” (Ex. 21.) Further, it has never been alleged

since that Torres was terminated due to lack of work.

       Additionally, Hedrick’s comments regarding “perceived extortion” necessarily refer to the

events of September 7, 2012. (Hedrick, Tr. II, 119) Although Hedrick credibly testified to having

had no knowledge of an attorney’s being involved and an actual workers’ compensation claim, the

“cat’s paw” theory of liability imputes Momberger’s clear retaliatory animus to Hedrick. Under

Staub v. Proctor Hosp., “if a supervisor performs an act motivated by [discriminatory] animus that

is intended by the supervisor to cause an adverse employment action, and if that act is a proximate

cause of the ultimate employment action, then the employer is liable under the [Act].” 562 U.S.

411, 421–22 (2011) (applying the traditional tort law concepts to impute a supervisor’s antimilitary

animus to the employer under the Uniformed Services Employment and Reemployment Rights

Act). The Sixth Circuit has applied this concept to other types of claims for adverse employment

action. See Marshall v. Rawlings Co. LLC, 854 F.3d 368, 377–79 (6th Cir. 2017) (holding that the

cat’s paw theory of liability applies to FMLA retaliation claims); DeNoma v. Hamilton Cnty. Ct.

of Common Pleas, 626 F. App’x 101, 110 (6th Cir. 2015) (applying cat’s paw theory to § 1983

gender discrimination claim); Chattman v. Toho Tenax Am., Inc., 686 F.3d 339, 351–53 (6th Cir.

2012) (applying “cat’s paw” theory to racial discrimination claims under Title VII and the

Tennessee Human Rights Act). The “cat’s paw” theory is equally applicable to a claim for

retaliatory discharge based on Tennessee workers’ compensation laws. McLean v. CVS Pharmacy



                                                17
Inc., No. 1:14-cv-3, 2016 WL 554828, at *6–7 (E.D. Tenn. Feb. 10, 2016); Banks v. Argos Risk

Mgmt. Servs., LLC, 963 F. Supp. 2d 778, 786 (M.D. Tenn. 2013). Though the Tennessee Supreme

Court has not opined on the matter, this Court sees no reason to believe that it would hold

otherwise. See McLean, 2016 WL 554828, at *6 (“Tennessee requires that retaliatory animus be

‘a substantial factor in the employer’s motivation to terminate the employee’s employment.’ And

as the United States Supreme Court pointed out in Staub v. Proctor Hospital, cat’s paw liability is

simply one avenue by which a plaintiff may establish a causal connection between her discharge

and animus by her employer. If Plaintiff can establish that retaliatory animus motivated

[Plaintiff’s direct supervisor] to perform an act intended to influence [the supervisor’s boss] to

terminate Plaintiff’s employment, and if that act was indeed a substantial factor in [the supervisor’s

boss’s] decision to discharge Plaintiff, the Court sees no reason why the Tennessee Supreme Court

would decline to follow the United States Supreme Court's reasoning in Staub.”) (internal citations

omitted).   “Under the theory, Plaintiff must show that ‘by relying on this discriminatory

information flow, the ultimate decision maker acted as the conduit of the supervisor’s prejudice—

his cat’s paw.’” Banks, 963 F. Supp. 2d at 787 (quoting Madden v. Chattanooga City Wide Serv.

Dep’t, 549 F.3d 666, 677 (6th Cir. 2008)).

        This Court finds that Momberger’s statements to Torres immediately following the phone

call from his attorney are direct evidence of Momberger’s retaliatory animus towards Torres.

During the conversation in which Momberger states, “When Terry finds out about this shit, you’re

in a world of hurt,” he also states,

        Now that you got a fucking lawyer involved. Good luck on that son of a bitch . . . I don’t
        even get why the fucking lawyer’s involved. Why? You trying to do something? . . . You
        think that we have to pay for that . . . I’m going to show you a lot of goddamn loyalty if
        that’s the way you fucking do things.




                                                 18
(Ex. 2.) His tone is very angry, and the subject matter refers to Torres’s hiring an attorney to

pursue his workers’ compensation claim. Momberger testified that he subsequently called Hedrick

and told him “Ricardo’s actions had strong implications against the company . . . And so I told

him that it would be my recommendation to terminate him.” (Momberger, Tr. II, 13.) Hedrick

testified that he “immediately took it that him asking for the money was an extortion attempt.”

(Hedrick, Tr. II, 111–19.) Without conducting any independent investigation into the matter,

Hedrick then authorized him to fire Torres. (Momberger, Tr. II, 14; Hedrick, Tr. II, 111.)

Momberger testified that he did not relay to Hedrick that an attorney had contacted Precision

regarding information for Torres’ workers’ compensation, and thus Hedrick likely did not have

any retaliatory animus regarding the workers’ compensation claim. However, the chain of events

clearly demonstrates that Momberger sought authorization to fire Torres in retaliation for his

workers’ compensation claim. Therefore, as Torres’ supervisor, Momberger’s retaliatory animus

may be imputed to Precision Industries.

       In sum, Plaintiff has persuaded the Court that the reasons for termination produced by

Defendant are clearly pretextual. Consequently, this Court finds that Defendant terminated

Plaintiff in retaliation for exercising his right to file a workers’ compensation claim.

                                            DAMAGES

       Having determined that Defendant terminated Plaintiff in violation of Tennessee law, this

Court will now decide which remedies are available under Tennessee law. Plaintiff seeks damages

for economic losses stemming from his retaliatory discharge, namely back pay, as well as

compensatory damages for emotional distress and punitive damages. As discussed below, each of

these remedies is available under Tennessee law.




                                                 19
   A. Backpay

         Plaintiff seeks $45,708.42 in backpay. Tennessee courts have consistently held that “back

pay naturally result[s] from an employer’s wrongful termination of an employee for filing a

workers’ compensation claim and [is] designed to make the employee whole.” Newcomb v. Kohler

Co., 222 S.W.3d 368, 383 (Tenn. Ct. App. 2006) (citing Sasser, 839 S.W.2d at 432–35). Back pay

is calculated by determining “the amount [the terminated employee] would have earned during the

period between discharge and the trial.” Coffey v. Fayette Tubular Prods., 929 S.W.2d 326, 331

(Tenn. 1996) (citing Sasser, 839 S.W.2d at 433). Plaintiff testified that he was earning $12 per

hour and worked 40 hours per week. By his calculations, he testified that he would have earned

approximately $89,440 between when he obtained work authorization and his employment at

Delane Construction in July 2016. Defendant presented no proof to the contrary.

         Plaintiff had a duty to minimize his loss of wages, recoverable as backpay, by searching

for comparable employment. “When an employee has been wrongfully terminated, the measure

of damages is the amount the employee would have earned had the employer not dismissed him,

less what would have been earned, or might have been earned, in some other employment, by the

exercise of reasonable diligence.” Frye v. Memphis State Univ., 806 S.W.2d 170, 173 (Tenn.

1991).    The employee “is only required to exercise reasonable diligence in seeking other

employment of a similar or comparable nature.” Id.; see also Ford v. Nicks, 866 F.2d 865, 873

(6th Cir. 1989) (“An employee is not required to go to heroic lengths in attempting to mitigate

his damages, but only to take reasonable steps to do so.”) The parties stipulated that Plaintiff

earned $43,731.58 during the period for which Plaintiff seeks backpay. Thus, Plaintiff mitigated

his backpay award from approximately $89,440, less $43,731.58, to $45,708.42.




                                                20
       Defendant argues that under Hoffman an undocumented worker is unable to mitigate

damages without continuing to repeatedly violate IRCA. Hoffman, 535 U.S. at 150–51. Plaintiff

significantly notes, however, that he obtained work authorization in February of 2013 and is only

seeking backpay from that point until July 2016, when he obtained comparable employment with

Delane Construction.

       Defendant nonetheless contends that Plaintiff failed to exercise reasonable diligence in

seeking other manufacturing positions. “The burden is on the employer to establish that the

employee failed to exercise reasonable diligence in mitigating damages.” Frye, 806 S.W.2d at 173

(citing Chapdelaine v. Torrence, 532 S.W.2d 542, 550 (Tenn. 1975)). “[T]he employer must prove

both the availability of suitable and comparable substitute employment and a lack of reasonable

diligence on the part of the employee.” Id. (citing Rasimas v. Mich. Dept. of Mental Health, 714

F.2d 614, 624 (6th Cir. 1983)).

       The only proof Defendant offered concerning the duty to mitigate came from Plaintiff

himself and concerns his employment history spanning from his termination and his employment

with Delane. Defendant offers no proof regarding the availability of suitable and comparable

substitute employment. Thus, Defendant has not met its burden in proving that Plaintiff failed to

mitigate his damages between termination from Precision and gaining employment with Delane.

       Therefore, the Court finds that Plaintiff is entitled to backpay in the amount of $45,708.42.

       1. Preemption

       Defendant argues that Plaintiff’s lack of work authorization when he was terminated

precludes him from being allowed “to recover lost unearned wages he was not authorized to earn

in the first place.” (ECF No. 67 at p. 19.) Defendant contends that because the Immigration

Reform Control Act (“IRCA”), 8 U.S.C. § 1324a, et seq., is a “comprehensive scheme prohibiting



                                                21
the employment of illegal aliens in the United States,” as stated in Hoffman Plastics Compounds,

Inc. v. NLRB, 535 U.S. 137, 147 (2002), “to the extent the Tennessee workers’ compensation

retaliation law would award employment benefits (including reinstatement of the worker and

money damages for the loss of illegal employment) it ‘stands as an obstacle to the accomplishment

and execution of the full purposes and objectives of Congress’ in enacting the IRCA.” (ECF No.

83-2 at p. A20.) In other words, Defendant argues that, based on the principles of field and conflict

preemption, IRCA precludes Plaintiff’s recovery of backpay under Tennessee common law. This

Court found these arguments persuasive in its original order but now holds that an award of

backpay under Tennessee retaliatory discharge law is not preempted by IRCA.

       The Immigration Reform and Control Act makes the knowing employment of unauthorized

aliens unlawful. 8 U.S.C. § 1324a(a). It also requires that employers comply with an extensive

employment verification system to ensure that their new hires are either citizens or authorized to

work in the United States. Id. § 1324a(b). Employers who violate IRCA are subject to civil and

criminal sanctions. Id. § 1324a(e)(4)–(5), (f). Conversely, under IRCA, it is unlawful for any

applicant to use or attempt to use fraudulent documentation required by the Act in order to obtain

employment. Id. § 1324c.

       The Supremacy Clause states that “[the] Constitution, and the laws of the United States

which shall be made in Pursuance thereof . . . shall be the supreme Law of the Land.” U.S. Const.

art. VI, cl. 2. From this clause flows the doctrine whereby federal law may preempt state law by

(1) express provision, (2) occupying the entire regulatory field, or (3) conflicting with state law by

either making compliance with both state and federal law physically impossible or standing as an

obstacle to Congress’s purposes and objectives. See, e.g., Oneok, Inc. v. Learjet, Inc., 135 S. Ct.

1591, 1595 (2015); English v. Gen. Elec. Co., 496 U.S. 72, 79 (1990); Affordable Hous. Found.,



                                                 22
Inc. v. Silva, 469 F.3d 219, 238 (2d Cir. 2006). Congress must convey a “clear and manifest”

intent to preempt “the historic police powers of the States,” such as state labor laws. Arizona v.

United States, 567 U.S. 387, 400 (2012) (quoting Rice v. Santa Fe Elevator Corp., 331 U.S. 218,

230 (1947)). Defendant’s arguments focus on field and conflict preemption.

               a. Field Preemption:

       “States are precluded from regulating conduct in a field that Congress, acting within its

proper authority, has determined must be regulated by its exclusive governance.” Id. at 399 (citing

Gade v. Nat’l Solid Wastes Mgmt. Ass’n, 505 U.S. 88, 115 (1992)).

       . . . Congress’[s] intent to supersede state law altogether may [also] be found from a scheme
       of federal regulation . . . so pervasive as to make reasonable the inference that Congress
       left no room for the States to supplement it, because the Act of Congress may touch a field
       in which the federal interest is so dominant that the federal system will be assumed to
       preclude enforcement of state laws on the same subject, or because the object sought to be
       obtained by the federal law and the character of obligations imposed by it may reveal the
       same purpose.

Pac. Gas & Elec. Co. v. State Energy Res. Conservation & Dev. Comm’n, 461 U.S. 190, 203–04

(1983) (quoting Fidelity Fed. Sav. & Loan Ass’n v. De la Cuesta, 458 U.S. 141, 153 (1982))

(internal quotation marks omitted).

       This Court previously reasoned that “[i]mmigration policy, even as it intersects with labor

protections, is . . . an area squarely within the federal government’s prerogative.” Torres v.

Precision Indus., Inc., 2018 WL 3474088, at *6 (W.D. Tenn. July 19, 2018). This led to the

conclusion that “an award of backpay for a lost job that Plaintiff was not permitted to have in the

first place runs counter to IRCA and Hoffman.” (Id. at 13.)

       In his brief to the Sixth Circuit, Plaintiff argued that this Court erred in its conclusion.

Plaintiff contends that Congress never intended IRCA to leave undocumented employees

vulnerable to “unscrupulous” employers, rather “the rights and remedies provided by the States



                                                23
were to continue unabated, in tandem with and, in fact, were a critical part of the effort to achieve

IRCA’s goals.” (ECF No. 83-1, at p. 25–26.) Plaintiff cites two House Reports from the Judiciary

Committee and Committee on Education and Labor that provide insight into Congress’s intended

effect on state labor protections. The Judiciary Committee’s report states, “It is not the intention

of the [House Judiciary] Committee that the employer sanctions provisions of the bill be used to

undermine or diminish in any way labor protections in existing law.” H.R. Rep. No. 99-682(I), at

58, reprinted in 1986 U.S. Code Cong. & Admin. News 5649, 5662. Similarly, the Committee on

Education and Labor’s Report states,

       In addition, the committee does not intend that any provision of this Act would limit the
       powers of State or Federal labor standards agencies . . . to remedy unfair practices
       committed against undocumented employees for exercising their rights before such
       agencies or for engaging in activities protected by these agencies. To do otherwise would
       be counter-productive of our intent to limit the hiring of undocumented employees and the
       depressing effect on working conditions caused by their employment.

H.R. Rep. No. 99-682(II), at 8–9, reprinted in, 1986 U.S. Code Cong. & Admin. News 5757, 5758.

Accordingly, Congress did not intend that IRCA should preclude an undocumented worker from

recovering backpay when terminated in retaliation for filing a workers’ compensation claim under

state law.

       In response, Defendant relies on Arizona and Hoffman to support the proposition that “any

state law that would conflict with forcefully combatting the employment of unauthorized aliens

would be preempted by IRCA.” (ECF No. 83-2, at p. A20.) However, Arizona does not deal with

the employment of unauthorized aliens, and Hoffman does not deal with a conflict between state

and federal law. See Arizona, 567 U.S. at 393–94; Hoffman, 535 U.S. at 142–43.

       Consequently, upon further review and deliberation, this Court is unable to discern a clear

and manifest intention of Congress to preempt state laws regulating labor, specifically workers’

compensation. Rather, even if this Court “heed[s] Hoffman Plastic’s admonition to afford the

                                                 24
House Report[s] little weight in identifying Congress’s affirmative endorsement of other statutory

remedies,” these Reports provide enough to counter any assertion that Congress clearly and

manifestly intended IRCA to preclude backpay in this case. Affordable Hous. Found., Inc., 469

F.3d at 241. Therefore, this Court now finds no field preemption in this case.

               b. Conflict Preemption:

       Conflict preemption may occur in two distinct ways. One type of conflict preemption

occurs when it is “impossible for a private party to comply with both state and federal

requirements.” English, 496 U.S. at 79. The other entails a state law that “stands as an obstacle

to the accomplishment and execution of the full purposes and objectives of Congress.” Id. (quoting

Hines v. Davidowitz, 312 U.S. 52, 67 (1941)) (internal quotation marks omitted). This presents a

closer question.

                       i.      Physical impossibility:

       Compliance with both Tennessee’s workers’ compensation statutory scheme and common

law and IRCA is not physically impossible. The Minnesota Supreme Court issued an opinion on

a very similar set of circumstances to the case at hand in Sanchez v. Dahlke Trailer Sales, Inc., 897

N.W.2d 267 (Minn. 2017). Sanchez, an undocumented worker, presented a false Social Security

number to gain employment with Dahlke. Sanchez, 897 N.W.2d at 270. Sanchez injured himself

on the job, and Dahlke sent him to the hospital and reported the injury to its workers’ compensation

insurance carrier. Id. at 271. Sanchez hired an attorney for advice about the process and filed a

workers’ compensation claim. Id. During a deposition about that claim, Dahlke allegedly found

out that he was illegal and terminated him within about one week. Id.

       Critically, the Supreme Court of Minnesota analyzed the interplay between Minnesota’s

workers’ compensation antiretaliation statute and IRCA. Dahlke argued that it could not have



                                                 25
complied with both IRCA and the Minnesota workers’ compensation antiretaliation statute. 2 The

court addressed Dahlke’s conflict preemption analysis as follows:

       Because of [the] retaliatory-motive requirement, it is possible for an employer in Dahlke’s
       position to comply with the workers’ compensation antiretaliation statute without running
       afoul of the IRCA. Dahlke would have followed the IRCA without violating the
       antiretaliation statute if it discharged Sanchez because of his immigration status, and not
       because of his protected activity. Thus, it is possible for a private party to comply with
       both statutes.

Id. at 277. Further, the court eloquently characterized the complementary policies underlying state

labor laws and IRCA:

       Enforcing labor laws against employers that employ undocumented workers does not stand
       as an obstacle to the purpose of the federal immigration law. Rather, such enforcement
       furthers the IRCA’s goal of discouraging employers from hiring unauthorized aliens. If
       the workers’ compensation antiretaliation statute does not apply to employers of
       undocumented workers, then those employers are in a position to save costs, especially in
       borderline cases in which they can plausibly claim ignorance of an employee’s immigration
       status until after he or she becomes injured at work.

Id. Consequently, the Court held that Minnesota’s workers’ compensation antiretaliation statute

did not conflict with IRCA. Id. at 278.

       Tennessee’s common law claim for retaliatory discharge for filing a workers’

compensation claim likewise requires, as discussed supra, that the filing of the workers’

compensation claim be a substantial factor in the employer’s motivation to terminate the employee.

An employer in Tennessee is fully able to both comply with IRCA and refrain from discharging

employees in retaliation for filing a workers’ compensation claim. Thus, the Minnesota Supreme

Court’s analysis is instructive on the interplay between Plaintiff’s claim for retaliatory discharge

and IRCA.



2
  Minnesota Statutes Annotated Section 176.82 states, in relevant part, “Any person discharging
or threatening to discharge an employee for seeking workers' compensation benefits or in any
manner intentionally obstructing an employee seeking workers’ compensation benefits is liable in
a civil action for damages incurred by the employee . . . .”
                                                26
          In the case at hand, Defendant did not fire Plaintiff for his undocumented status or for

failing to provide proper documentation or for providing falsified documentation.             Rather,

Defendant fired him within minutes of a phone call from his attorney requesting information for

his workers’ compensation claim. According to the testimony at trial, Plaintiff’s immigration

status did not factor into his termination, as all parties involved testify that they did not know his

status.

                        ii.     Stands as an obstacle

          The award of backpay to an undocumented worker that was fired in retaliation for filing a

workers’ compensation claim does not stand as an obstacle to IRCA’s purpose of combatting the

employment of illegal aliens. “What constitutes a sufficient obstacle ‘is a matter of judgment,’ to

be informed by reference to the overall federal statutory scheme. . . The mere fact of ‘tension’

between federal and state law is generally not enough to establish an obstacle supporting

preemption . . . .” Affordable Hous. Found., Inc., 469 F.3d at 241.

          Congress enacted IRCA to “‘forcefully’ [make] combatting the employment of illegal

aliens central to ‘[the] policy of immigration law.’”        Hoffman Plastic Compounds, Inc. v.

NLRB, 535 U.S. 137, 147 (2002). However,

          insofar as an undocumented worker’s employment necessarily originates in a past IRCA
          violation that would presumably have continued but for the injury, the Supreme Court has
          thus far recognized a backpay or lost earnings award to conflict with federal immigration
          law only when the IRCA violation prompting employment was committed by the
          employee, not . . . by the employer.

Affordable Hous. Found., Inc., 469 F.3d at 247 (citing Hoffman Plastic Compounds, Inc., 535 U.S.

at 149-50). In other words, so long as the employee did not violate IRCA, an award of backpay

does not stand as an obstacle to Congress’s purposes and objectives.




                                                 27
       Before hiring Plaintiff, Defendant did not verify that Plaintiff was not an unauthorized

alien, in violation of 8 U.S.C. § 1324a(b). This Court maintains that Terry Hedrick’s testimony

that he was unaware of Plaintiff’s immigration status until after he was terminated and was

unaware that the company needed further documentation was credible. Torres v. Precision Indus.,

Inc., 2018 WL 3474088, at *6 (W.D. Tenn. July 19, 2018). Upon further review, however, this

Court reconsiders its finding that what essentially amounts to willful ignorance of immigration

status and ignorance of the requirements of employers under IRCA excuses failure to comply with

IRCA. See id.

       IRCA requires the employer to have a prospective employee present documentation and

complete an I-9 Employment Eligibility Verification Form. 8 C.F.R. § 274a.2(b)(1)(i). Within

three business days of hiring an employee the employer must “[p]hysically examine the

documentation presented by the individual establishing identity and employment authorization . .

. and ensure that the documents presented appear to be genuine and to relate to the individual.” Id.

§ 274a.2(b)(1)(ii).   Here, Defendant’s hiring process did not include any documentation

verification, as required by IRCA. (Vicki Hedrick, Tr. II, 198–99.) This Court’s focus on whether

Defendant “knowingly violated IRCA” in its previous order, rather than whether Defendant

actually complied with IRCA, was misplaced. 3 See Bollinger Shipyards, Inc. v. Dir., Office



3
   Defendant was willfully ignorant that it employed undocumented workers. Mr. Momberger
testified that he hired Plaintiff without even asking about his work authorization status, while
Plaintiff testified that during his interview, he told Mr. Momberger that he had a valid driver’s
license but did not have work authorization. (Momberger, Tr. I, 142; Torres, Tr. I, 33.) At best,
this is willful ignorance as to Plaintiff’s work authorization status. Defendant hired Plaintiff on
January 5, 2011. (Hedrick, Tr. II, 110.) Then, in response to receipt of a letter from the state,
Mr. Hedrick held a meeting with all employees in March 2012 requiring them to produce
documentation and fill out an I-9 by November 15, 2012. (Hedrick, Tr. II, 144.) Mr. Hedrick
testified that he noticed “a lot of nervousness” over the next few weeks as “everybody was
scrambling trying to get a driver’s license” which “threw up a red flag, thinking they may be all
illegal.” (Hedrick, Tr. II, 144–45, 165.) He stated, “all the Caucasians came in and filled out
                                                28
Workers’ Comp. Programs, 604 F.3d 864, 874 (5th Cir. 2010) (“Congress focused foremost on

the employer. Under the IRCA, employers must verify the identity and eligibility of all new hires

by examining specified documents before each employee begins work. If a prospective new hire

is unable to produce the required documentation, the employer may not hire the individual.”)

Defendant indisputably did not complete I-9 forms for Plaintiff or any of its employees before

2012. 4 Consequently, Defendant violated IRCA.

       Contrary to Defendant’s position, any violation on Plaintiff’s part is minimal, at most, and

certainly does not warrant preemption of recovery. The IRCA provision on penalties for document

fraud states in relevant part

       It is unlawful for any person or entity knowingly—

               (1) to forge, counterfeit, alter, or falsely make any document for the purpose of
               satisfying a requirement of this chapter or to obtain a benefit under this chapter,
               (2) to use, attempt to use, possess, obtain, accept, or receive or to provide any
               forged, counterfeit, altered, or falsely made document in order to satisfy any
               requirement of this chapter or to obtain a benefit under this chapter,
               (3) to use or attempt to use or to provide or attempt to provide any document
               lawfully issued to or with respect to a person other than the possessor (including a
               deceased individual) for the purpose of satisfying a requirement of this chapter or
               obtaining a benefit under this chapter,
               ...
               (5) to prepare, file, or assist another in preparing or filing, any application for
               benefits under this chapter, or any document required under this chapter, or any
               document submitted in connection with such application or document, with


everything. But the Hispanics, hardly anybody, nobody would come in and sign the I-9.”
(Hedrick, Tr. II, 164–65.) When he realized he would lose “half [his] crew” and was “struggling
trying to get people hired and trained,” he decided to push the deadline to January 1, 2013.
(Hedrick, Tr. II, 165.) Not until April 30, 2013, when they were able to get a crew trained and
ready to go, did Defendant issue separation notices for four individuals when they were unable to
fill out the I-9. (Norwood, Tr. II, 69–71; Hedrick, Tr. II, 145–47, 165.)
4
  Even the good faith defense under §1324a(a)(3) is unavailable where the employer has not
completed the I-9 verification form. Buffalo Transp., Inc. v. United States, 844 F.3d 381, 385
(2d Cir. 2016); Maka v. USINS, 904 F.2d 1351, 1358 (9th Cir. 1990); see also DLS Precision
Fab LLC v. U.S. Immigration & Customs Enf’t, 867 F.3d 1079, 1084 (9th Cir. 2017) (“The
statute limits this defense . . . to technical or procedural violations, as opposed to substantive
violations.”)
                                                29
               knowledge or in reckless disregard of the fact that such application or document
               was falsely made or, in whole or in part, does not relate to the person on whose
               behalf it was or is being submitted . . .

8 U.S.C. § 1324c(a). Here, Defendant hired Plaintiff on January 5, 2011. (T. Hedrick, Tr. II, 110.)

Admittedly, after obtaining employment, Plaintiff provided a valid North Carolina driver’s license

but signed a W-4 using a false Social Security number on January 17, 2011. However, the false

Social Security number was used on an IRS form regarding the withholding of federal income

tax—not to prove work authorization on an I-9, to gain employment, or to fulfill any other

requirement of IRCA. Vicki Hedrick testified that this information was solely requested for

payroll purposes, not as a requirement for gaining employment. (V. Hedrick, Tr. II, 198–99.)

Plaintiff then continued to work for Defendant for approximately one and a half years.

       Under IRCA, the burden is on the employer to ensure its employees are authorized to work

in the United States, and Defendant did not take the steps required by the Act, which likely would

have revealed Plaintiff’s use of a fraudulent social security number. Thus, this Court now holds

that this matter is not conflict preempted and backpay is available as a remedy for Plaintiff’s

termination in retaliation for filing a workers’ compensation claim.

   B. Compensatory Damages

       Plaintiff seeks $75,000 in compensatory damages. (ECF No. 68 at p. 47.) In Tennessee,

“[a] claimant in a retaliatory discharge case may recover for the emotional distress caused by his

firing.” Anderson v. A & F Elec. Co., Inc., No. M2005-00610-COA-R3-CV, 2006 WL 2105885

at *4 (Tenn. Ct. App. July 28, 2006) (citing Davis v. Reliance Elec. Indus. Co., 104 S.W.3d 57, 63

(Tenn. Ct. App. 2002)).

       Defendant, however, in its Supplement to Pre-Trial Brief (ECF No. 60), objected to

“Plaintiff presenting any computation or specific dollar amount for alleged emotional distress” due



                                                30
to Plaintiff’s failure to provide any computation or specific dollar amount for such damages in his

Rule 26 Initial Disclosure. (See ECF No. 60-1.) Defendant renewed this objection at trial. (Torres,

Tr. I, 67–68.)

        Generally, pursuant to Rule 26(a)(1)(A)(iii) of the Federal Rules of Civil Procedure, the

party seeking damages must “make available for inspection and copying . . . the documents or

other evidentiary material, unless privileged or protected from disclosure, on which each

computation is based, including materials bearing on the nature and extent of injuries suffered[.]”

“If a party fails to provide information or identify a witness as required by Rule 26(a) or (e), the

party is not allowed to use that information or witness to supply evidence on a motion, at a hearing,

or at a trial, unless the failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1).

        Compensatory damages for emotional distress, however, are generally not subject to the

disclosure requirement of Rule 26 (a)(1)(A)(iii) and are typically considered a fact issue for the

factfinder. Williams v. Trader Publishing Co., 218 F.3d 481, 486 n.3 (5th Cir. 2000) (“Since

compensatory damages for emotional distress are necessarily vague and are generally considered

a fact issue for the jury, they may not be amenable to the kind of calculation disclosure

contemplated by Rule 26(a)(1)[(A)(iii)].”) (emphasis added); Evenson v. Palisades Collection,

LLC, No. 2:13-CV-1226, 2014 WL 5089429, at *4 (S.D. Ohio Oct. 9, 2014) (“[C]ourts have

generally recognized that emotional distress and punitive damages are typically not amenable to

the type of disclosures contemplated by Rule 26(a)(1)(A)(iii), and have held that the failure to

disclose a number or calculation for such damages was substantially justified.”); Rosson v.

Wyndham Vacation Resorts, Inc., No. 3-10-0429, 2011 WL 92053, at *1 (M.D. Tenn. Jan. 11,

2011) (“Courts have held, however, that because emotional suffering is personal and difficult to

quantify and because compensatory damages are typically considered a fact issue for the jury,



                                                  31
emotional distress damages are not subject to the kind of calculation contemplated by Rule

26(a)(1)[A](iii).”) (emphasis added). Therefore, the Court overrules Defendant’s objection with

respect to the proof offered at trial regarding Plaintiff’s emotional distress.

       Consequently, this Court finds that the nature of the emotional distress Plaintiff has

experienced warrants the award of nominal compensatory damages in the amount of $1,000. In

his Initial Disclosures, Plaintiff disclosed that he would be testifying at trial “about the emotional

impact he suffered and continues to suffer because of his termination.” (ECF No. 60-1 at p. 1.)

Plaintiff testified that he felt stressed, depressed, and frustrated after his termination due to the

nature of his termination and his interactions with Ms. Norwood and Mr. Momberger. He also

testified that he received counseling from the priest of Santa Maria Church. Plaintiff demonstrated

that his termination detrimentally affected him but gave no specific proof as to why his emotional

distress warrants $75,000 in damages. The Court, therefore, concludes that an award of $1,000 is

appropriate and sufficient to compensate Plaintiff for his emotional distress.

   C. Punitive Damages

       Plaintiff seeks $70,000 in punitive damages. (ECF No. 68 at p. 51.) Punitive damages are

available in cases of retaliatory discharge. Clanton v. Cain-Sloan Co., 677 S.W.2d 441, 445 (Tenn.

1984) (“We therefore hold that in future cases a successful plaintiff in a suit for retaliatory

discharge will be permitted to recover punitive damages . . . .”); Baines v. Wilson County, 86

S.W.3d 575, 580 n.2 (Tenn. Ct. App. 2002); see Coffey v. Fayette Tubular Prods., 929 S.W.2d

326, 328 (Tenn. 1996). “After the Clanton decision, the Tennessee Supreme Court, in Hodges v.

S.C. Toof & Co., 833 S.W.2d 896, 900–01 (Tenn. 1992), held that in order to recover punitive

damages, a plaintiff must prove, by clear and convincing evidence, that the defendant acted (1)




                                                  32
intentionally, (2) fraudulently, (3) maliciously, or (4) recklessly.” Anderson v. A & F Elec. Co.,

Inc., No. M2005-00610-COA-R3-CV, 2006 WL 2105885 at *4 (Tenn. Ct. App. July 28, 2006).

       “[A] key feature of punitive damages [is] that they are never awarded as of right, no matter
       how egregious the defendant's conduct.” Smith v. Wade, 461 U.S. 30, 52 (1983). Rather,
       once the plaintiff proves that the defendant's conduct triggers consideration of punitive
       damages, the factfinder makes the “discretionary moral judgment” whether or not to award
       punitive damages. Id. In exercising his discretion, the factfinder should consider that
       “[t]he purpose of punitive damages is to punish the defendant for his willful or malicious
       conduct and to deter others from similar behavior.” Memphis Comm. School Dist. v.
       Stachura, 477 U.S. 299, 306 n. 9, 106 (1986) (emphasis added).

King v. Zamiara, 788 F.3d 207, 217 (6th Cir. 2015).

       Should the Court determine that an award of punitive damages is appropriate, the Court

must then determine the amount. Under Tennessee Code Annotated Section 29-39-104,

       the trier of fact, in determining the amount of punitive damages, shall consider, to the extent
       relevant, the following: the defendant's financial condition and net worth; the nature and
       reprehensibility of the defendant's wrongdoing; the impact of the defendant's conduct on
       the plaintiff; the relationship of the defendant to the plaintiff; the defendant's awareness of
       the amount of harm being caused and the defendant's motivation in causing such harm; the
       duration of the defendant's misconduct and whether the defendant attempted to conceal
       such misconduct; the expense plaintiff has borne in attempts to recover the losses; whether
       the defendant profited from the activity, and if defendant did profit, whether the punitive
       award should be in excess of the profit in order to deter similar future behavior; whether,
       and the extent to which, defendant has been subjected to previous punitive damage awards
       based upon the same wrongful act; whether, once the misconduct became known to
       defendant, defendant took remedial action or attempted to make amends by offering a
       prompt and fair settlement for actual harm caused; and any other circumstances shown by
       the evidence that bear on determining a proper amount of punitive damages.

In BMW of North America, Inc. v. Gore, 517 U.S. 559, 574–84 (1996), the Supreme Court of the

United States

       adopted three guideposts for determining whether a defendant has adequate notice of the
       magnitude of the sanction that may be imposed. The first and most important guidepost is
       the reprehensibility of the defendant's conduct. . . . The second guidepost is the ratio
       between the punitive damage award and the actual harm suffered by the plaintiff. . . . The
       final guidepost requires courts to compare the punitive damage award to civil or criminal
       penalties that could be imposed for similar conduct.

Flax v. DaimlerChrysler Corp., 272 S.W.3d 521, 537 (Tenn. 2008).


                                                 33
       Defendant, in its Supplement to Pre-Trial Brief (ECF No. 60), objected to “Plaintiff

presenting any computation or specific dollar amount for alleged . . . punitive damages” due to

Plaintiff’s failure to provide any computation or specific dollar amount for such damages in his

Rule 26 Initial Disclosure. (See ECF No. 60-1.) Defendant renewed this objection at trial. (Torres,

Tr. I, 81–82.) However, as with compensatory damages, “punitive damages are typically not

amenable to the type of disclosures contemplated by Rule 26 (a)(1)(A)(iii).” Evenson, 2014 WL

5089429, at *4 (citing Scheel v. Harris, No. 3:11-17-DCR, 2012 WL 3879279 at *7 (E.D. Ky.

Sept. 6, 2012); EEOC v. Wal-Mart Stores, Inc., 276 F.R.D. 637, 639 (E.D. Wash. 2011)).

Therefore, this Court overrules the objection regarding punitive damages.

       Here, the conduct of Mr. Momberger and Ms. Norwood on September 7, 2012, was

certainly intentional and malicious, warranting an award of punitive damages. Momberger and

Norwood berated Plaintiff—their speech replete with expletives—on the factory floor in front of

his coworkers within minutes of finding out that he had retained an attorney to pursue a workers’

compensation claim. This indicates to the Court that their subsequent actions in procuring his

termination were intentional and malicious. This Court finds that an award of punitive damages

is necessary to punish Defendant for its conduct and to deter other employers from treating its

employees in such a manner.

       This Court finds that an award of $50,000 will effectively punish the Defendant and deter

others from similar behavior, based on a consideration of the relevant factors and guideposts. As

discussed above, Defendant fired Plaintiff almost immediately after receiving a phone call from

his attorney requesting information regarding a workers’ compensation claim. Terminating an

employee in retaliation for pursuing a statutory right is clearly reprehensible. Defendant was in a

position of power over Plaintiff, as the employer controls the economic fate of the employee, and



                                                34
Defendant’s actions—through its employees—left an injured employee without a way to generate

income. However, Defendant’s reprehensible conduct did not persist over a long period of time.

Moreover, Defendant did not profit from terminating Plaintiff, as it lost an employee and assumed

the costs attendant to Plaintiff’s workers’ compensation claim.

       An approximately one to one ratio between the actual harm suffered by Plaintiff and a

punitive damages award appropriately punishes Defendant for the egregiousness of its employees’

actions and effectively deters employers from acting in a similar manner. This Court, therefore,

concludes that an award of $50,000 is appropriate.

                                         CONCLUSION

       In sum, this Court finds that Defendant violated Tennessee law by firing Plaintiff in

retaliation for filing a worker’s compensation claim. For the reasons discussed above, Plaintiff is

entitled to $45,708.42 in backpay, and this award is not preempted by federal law. Plaintiff is also

entitled to $1,000 in compensatory damages and $50,000 in punitive damages. This equals a total

award of $96,708.42.

       IT IS SO ORDERED.

                                              s/ S. Thomas Anderson
                                              S. THOMAS ANDERSON
                                              CHIEF UNITED STATES DISTRICT JUDGE

                                              Date: January 27, 2020.




                                                35
